Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 May 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes May 6. 1779.
I have not yet finished my algebraic Calculation relative to my proposed Voyage, because two Circumstances are wanting. News from America, & the arrival of Mr de Montieu. The first of these will I believe turn the Balance one way or the other.— If I should hear that my accots. have not been passed by the Committee, and that the malignant Spirit of Party has prevailed to affect my Character as an honest man, I must abandon every prospect of advantage to the support of my injured Reputation, and (if you think as I do) I must take the most direct Method to return to America, & confound my Enemies.— If I should hear the Contrary, my determination will principaly turn on Points of advantage, unless I find I can be of some further Service to my Country, which will always overpower every other Consideration.— I find the American Commissions have not paid the quarter part of the Expences I am obliged as an established Merchant to be at—and I don’t see a prospect of their encreasing while the english Cruisers swarm & our Ships coming hither are without Protection. Public employment is not often obtained without sollicitation, and I have not yet, nor can I ever sollicit any. Mr A has during his Residence here been making enquiry about the Situation of the administration of american affairs—& the best footing to put them on in future,—he has asked me many Questions on the Subject and left me many Openings to ask his Interest, but I never have given even an indirect appearance of a desire or, expectation ever to be again in public Employ, although I have often heard he has spoken of me in the highest Manner; and I once heard that after praising me for my Probity Commercial knowledge & french Language, he said I was the only person here who ought to be the agent or Consul.— This I have never appear’d to know, & it would be imprudence as well as foolish Vanity to tell it to any one else, I therefore mention it (entre nous) & the Satisfaction of my own Mind is all the advantage I expect from it.
From all this you will see I am in a State of indecision but I believe it will rather be on the side of staying at least over the Summer than going directly, for I do not expect to be so hardly treated by my Country as to require my immediate Presence and I have seen so much instability in Mr Montieu’s Plans that I place no Dependance ‘till I see them fixed.—
If you have any Reason for asking me the Question about my proposed Voyage, besides the kind Concern you have always taken in my affairs I shall be glad to know it—
I am ever with the greatest Respect your Dutifull & affectionate Kinsman
J Williams J

Please to answer my Letter about Mr Gourlades demand for the Deanes anchors.— I have not yet executed Mr Greens Order because I have had no Opportunity— I will embrace the first.
The Hon. Doctor Franklin

 
Notations in different hands: Williams Jona. May 6. 1779. / Jona Williams
